                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC
 This document relates to:
                                                     PRETRIAL ORDER NO. 74:
 ALL ACTIONS
                                                     TENTATIVE VIEW ON MONSANTO’S
                                                     SPECIFIC CAUSATION EXPERTS




       The Court's tentative view with respect to Monsanto's specific causation experts is as

follows: In October 2018, the Court stated, without objection, that only the experts whose opinions

were put to the test at Phase I would be permitted to present opinions on general causation at trial.

The plaintiffs and their specific causation witnesses appear to be operating consistent with that

approach. Yet in November 2018, Monsanto disclosed reports from specific causation experts that

effectively included opinions on general causation – i.e., that Roundup is simply not a risk factor

for NHL. It appears that these opinions should, in large part, be excluded. Presumably it would be

appropriate for these experts to attack the decisions by the plaintiffs' experts to exclude other risk

factors such as hepatitis C. Perhaps these experts may testify briefly that they do not believe NHL

is a risk factor at all for the reasons given by Monsanto's general causation experts, but without

elaboration. Presumably it would be appropriate for them to testify that even if Roundup were a

risk factor, it nonetheless would not have caused a particular plaintiff's NHL, either because it's a

weak risk factor at best given the studies that the plaintiffs' experts rely on, or because there are

much stronger risk factors. What these experts may not do, however, is offer an analysis of the

epidemiological literature to support an opinion that NHL is not a risk factor, since they offered no

such analysis at Phase I. The parties should be prepared to discuss this tentative ruling at
Wednesday's hearing. In particular, Monsanto should be prepared to explain how it could be

prejudiced by this ruling in light of its ability to present general causation testimony from

numerous other witnesses (and how it would not be a waste of the jury's time to have more than

those witnesses testifying on the topic of general causation).

       IT IS SO ORDERED.

Date: February 11, 2019                                       ___________________________
                                                              Honorable Vince Chhabria
                                                              United States District Court
